ORDER

PER CURIAM.
Ricky R. Davis (“Father”) appeals from a judgment entered in a child custody hearing. He alleges the trial court erred in awarding sole legal custody of Tyler R. Davis (“Child”) and the majority of Child’s physical custody to Sandra Hogue, the child’s mother, and in ordering Father to post a bond to secure child support payment pursuant to section 452.344 RSMo 2000.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).